Case 1:19-cv-00689-NRB Document 35-12 Filed 04/22/19 Page 1 of 65

EXHIBIT L

4"17"2919 CaSe 1219-CV-OO689J_l"il'FQB**'elF(E')'i“j¥l‘f'i'f’é§’r*i'lt !B€YYZS E'FQHESUT€FZ!/BZ‘ZYIQ'°°PY@D 2 Of 65

Menu Search BlOOmbel'g eign fn subscribe

 

l.lluc -,l",lln_~.r';Tl \\_1\\'-'.
l.':l'.ll.'n'j» .“i_ `__`Hin" .~`\':-l'.- |’.\.1 E'jj~`\`l`
Updared on _i.'muu'.'_~: ]ll. I!Ul."'-. ._:5.‘1 .‘\.'\| i'I.“L'l

 

 

 

 

 

 

 

 

 

 

 

 

 

You have 2 free articles remaining. Subscribe for ' Slgn m
un|lmlted access. mm B,mberg Anywhere
G> clients get free access
You h_aye 2 free articles Sign in
remaining.
° ' ' B| b A
Subscnbe for un|lmlted access. l:c|,|:l D|i;g§; ge;ts"§ew;§§;;s
You have 2 free articles remaining
View Offers

htlps:l‘.iwww.bloomberg.coml`newsiphoto-essays}2018-01-UQFgadgets-and-gear-at-the-QD'! B-cnnsumer-e|ectronics-s how 1125

41'171'2919 CaSe 1219-CV-OO689-Fli‘§lRBilfel§ll?o?)§lii!]'iiiiiia';‘iritl LB§YE_EES E¥§H€§GT®H@MQ'°°PB¥QE 3 Of 65

 

 

Sign in

Ycu have 2 free articles remaining Subscribe for
unlimited access.

 

 

 

 

 

]:||:| Bloomberg Anywhere
w clients get free access

 

 

 

 

 

 

¥ou have 2 free articles - Sign in
remaining
Subscribe for unlimited acceee. gm sewage Anywhen=.

co clients get free access

You have 2 free articles remaining
View Offere

httpe:i!wmv.b|oomberg.ccminewsiphotc»essayeiQOt8-0‘1-DQ»'gedgets-and-gear-at-the-2D1 B-consumer-e|ech'onics-shcw 2."25

41“171'2019 CaSe 1.19-C-V OO689-H*¢F¢BAF¢JFUMID§YEQS H@H€Q§T®illl/§QM:§ OCP!L%B 4 Of 65

n C?C>C)De_.-'\E:

Ycu have 2 free articles remaining Subscribe for
unlimited access.

|:|B|oomberg Anvwhere
|:l¢|=:l clients get__ free access

Ycu have 2 free articles :| -
remaining

Subscribe for unlimited access. [|BIc»omberg Anvwhere
|:":|\-_'» clients get free access

Ycu have 2 free articles remaining
View Offers

https:l‘ivvww,bloomberg.corninewelphoto-essays-201 8-01-Ogigadgets~and~geer-at-the-EU'i S-cnnsumer-e|ecironic:s-shew

 

4"7’2019 CaSe 1119-CV-OO689-'TQPBA'T?O?§UTW 951'5_52'5 BPHE§HTEH)BZ‘Z‘I’I§'°°PYQ% 5 Of 65

 

 

Ycu have 2 free articles remaining Subscribe for ` Sign in
unlimited access.

 

 

 

 

 

 

 

 

 

 

 

Bleerni:ierg Anvwhere
m clients get free access
Ycu have 2 free articles Sign in
remaining
Subscribe for unlimited access. |:| members imva

w clients get free access

You have 2 free articles remaining
View Offers

htips:i.-‘wwv.i_b|comberg.ccminswslphoto-essaysi‘20‘l 3-01-DQi‘gadgets-and-gear-at-the-2D1 B-consurner-eleclrcnics-s how 4£25

4!1?!2019

   

     

Case 1:19-

cv-ooeeemnemt§@emvvae series Hmiiewezie'°°eer@e 6 of 65

 

\_'.~_...

lt¢.
.l: 'i'L"

 

ft

Ycu have 2 free articles remaining Subscribe for
unlimited access. gm gimberg mywhere

=-» clients get free access

 

Sign in

 

 

 

 

 

 

 

 

 

 

 

You have 2 free articles Sign in
remaining _ _
Subscribe for unlimited access. Cl[| Bloomb@e envth

-=~» clients get free access

Ycu have 2 free articles remaining
View Offers

https:!iwww,blcornberg .cominewslphctc-essaysiZD‘l 3-01 -Ugigadgets-and-gear-at-the-ZOl S-consumer-e|ectrcnics-shcw 5i 25

4!17!2019 CaSe 1219-CV-OO689-FN|RBNE|I@QIE!MH! @5¥§_&@€ Bi§d®tiT®Yi,Q\@/&Q|OOF?U§D 7 Of 65

z

    

 

SmartCompaniesKnow.com © E:thii““‘"

m

 

 

 

 

 

Sign in

Ycu have 2 free articles remaining Subscribe for
unlimited access.

 

 

 

 

 

B|oomberg Anywhers
c:» clients get free access

 

 

 

 

 

 

Ycu have 2 free articles Sign in
remaining c
Subscribe for unlimited access. i:u:| Biuomberg nowhere

m clients get free access

You have 2 tree articles remaining

i View Offers

https:ii'www.bloomberg.ccminewsiphote-eesaysi.'ZO‘l 8~01-09igadgets~a nd-gear-st-the-201 B-consumer-electrcnics-s how 6!25

41'17*'2919 CaSe 1219-CV-OO689MFQIAHD?®UUWUHI ®SY§QS El@lil€it!lT®i|ll/Q`@M:QWCPUYE 8 Of 65

 

' il

_.F*’_;

 

 

Ycu have 2 free articles remaining Subscribe for S'gn m
unlimited access. r_-ig members Anywhere

s clients get free access

 

 

 

 

 

 

 

 

 

 

 

You have 2 free articles Sign in
remaining
Subscribe for unlimited access. |:|[| members Anvwhere

m clients get free access

Ycu have 2 free articles remaining
View Offers

https:iiwww.blocrnberg.cominewslphotci-essaysiZU‘l B-U‘l-Ugigadgets-and-gear-at-the-2U‘i B-ccnsumer-e|ectronics-show ?i25

4’17"2019 CaSe 1219-CV-OO689-FN1RBAFEIFMH'WEQ‘FE GSY§FZ`S E¥PH@GT®H/SZWIQ'°°PU§E 9 Of 65

 

SmartCompaniesKnow.com © §:L‘.tit“""

‘B!.

 

 

 

 

Ycu have 2 free articles remaining Subscribe for Sign in
unlimited access.

 

 

 

 

 

E|cornherg Anvwhere
c= clients get free access

 

 

 

 

 

 

l Ycu have 2 free articles Sign in
remaining
Subscribe for unlimited access. |:li:l B'.°°mb=rg A“vwhere
c:) clients get free access
You have 2 free articles remaining
View Offers

https:iiwww.b|onrnberg.ccimi'newsiph0t0-sssaysi2018-01-DQigadgets-ancl-gear-at~the-201B-consumer-e|ectrcnies-shaw 8!25

4“7"2019 CaSe 1219-CV-OO689-N1WA'E)'§)'GUH*?@'HPWB__F'SWB§_UA`/§'ZMQB'°F“%§§@ 10 Of 65

Ycu have 2 free articles remaining Subscribe for

unlimited access. gm steinberg ,i.nywhere

nev clients get_ free access

You have 2 free articles \:| -
remaining

Subscribe for unlimited access. gsioomsag Anywi.ere

|:|E¢s clients get free access

Ycu have 2 tree articles remaining
View Offers

https:iiwww.b|ccmberg.ccmfnewsiphalo-essaysi201 3-01-D§igadgels-and-gear-at-the-201B-ccnsumer-e|ectrcnics-shcw

 

41'1?!201 9

 

CaSe 1219-CV-OO689-N¢Ft® A©©GUHFF@'HFG'F-TF§FSW€FUAU§MQE'°F"H@@ 11 Of 65

 

 

Ycu have 2 free articles remaining Subscribe for

 

 

Sign in

 

unlimited access.

[:| B|oomberg Anvwhere
e= clients get free access

 

Ycu have 2 free articles
remaining

 

Sign in

 

 

 

 

Subscribe for unlimited access.

Ycu have 2 free articles remaining
View Offers

|:] Bloomberg Anvwhere

¢!l

clients get free access

https:iiwww.blou mberg.com.-‘newsiphoto-essaysiQO‘l B-Cl‘l-DQigadgets-a nd-gear-at-the-2D1 B-cnrisumer-e|ectronics-shnw

 

4il7i2919 CaSe 1219-CV-OO689-NFQ® A@©GUM§BFG®-WZF`SW§B¢U§MQB'°W@'E 12 Of 65

    

_` smcra-cmc ._`

v lwe null

 

 

Ycu have 2 free articles remaining Subscribe for 319!'1|¥\
unlimited access. steinberg Anvwhare

¢=» clients get free access

 

 

 

 

 

 

 

 

 

 

 

Ycu have 2 tree articles Sign in
remaining
Subscribe for unlimited access. |I|[| B'.Qor“berg A"Where
w clients getfreeaccess
Ycu have 2 free articles remaining
View Offers

https:iiwwiv.b|cemberg.ccminevvs.fphoto-essaysiQD'l B-D‘l-GQi‘gedgets-end-gear-at-the-2D1B-consumer-e|ectrnnics-shcw 11i'25

4ii?=‘2019 CaSe 1219-CV-OO689-lil-‘l§€l!§ii°il'E')E)@[lrli\tiie'iiittL'§`S-l‘|§@rs F$ll§sl BW§MQB'OFP@§E 13 Of 65

 

SmartCompaniesKnow.com © iiiti“"e

 

 

 

' l ?'_'.:_'-}Eh

 

 

Sign in

' Ycu have 2 free articles remaining Subscribe for
unlimited access.

 

 

 

 

 

mm B|ccmberg .Anvwhere
=v clients get free access

 

 

 

 

 

 

You have 2 tree articles Sign in
remaining
Subscribe for unlimited access. i:ii:| eisenberg nowhere

m clients get free access

Ycu have 2 tree articles remaining
View Offers

https:i.iwww.bloomberg.ccrni'newsiphotc-eesaysi201B-Dt-OQi'gadgets-anci-gear-at~the~20‘l B-ccnsumer-e|ecb'cnics-shew 12,‘25

4ii7i2019 CaSe 1219-CV-OO689-NEFQ® A@©@U'mt€tl€\ta®®-YZF'S BiilHei W§MQB'OPH§'G 14 Of 65

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ycu have 2 free articles remaining Subscribe for 5'9" ""
unlimited access. mg B,mmberg Anywhere
¢-'= clients get free access

Ycu have 2 tree articles Sign in

remaining _

Subscribe for unlimited access. |J|:| Blv°mbi-‘rg entwhe"=

co clients get free access
Ycu have 2 free articles remaining
View Offers

https:!iwiivw.bleem berg.cci minewsip hcto-esseysi201 8-01 -UQig adg ets-s nd-gear-at-the-Q 01 B-consum er-e|eetronics-sh sw 13;25

4!17»’?-919 CaSe 1219-CV-OO689-N1R®A@©GUM€HEG®-WEVSFMBW§MQB'°F'@@@ 15 Of 65

 

 

 

 

 

 

l ch have 2 free articles remaining Subscribe for Sign in
unlimited access.

 

B|een'iberg Anywhsre
.~_»-. clients get free access

 

 

 

 

 

 

Ycu have 2 free articles Sign in
remaining
Subscribe for unlimited access. |:ll:l B'O°mb*=fg A"Wh""-'

cs clients get free access

You have 2 free articles remaining
View Offers

https:.-‘iwvvw.bloomberg.ccml‘newslphoto-essaysiQClt8-01»UQ,-'gadgets-and-gear-at-the-EO‘l S-consumer-e|ectrenics-s hew 14i25

  

4i1?i2919 CaS€ 1219-CV-OO689-NR® A'E')©@Ciltill\€“tata®®-`YE"S Fitli@el EAU§MQB'°F”H’@"G 16 Of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

YcLi have 2 free articles remaining Subscribe for S'gn m
unlimited access. m B,mberg Anywhere
en clients get free access
Ycu have 2 free articles Sign in
remaining
Subscribe for unlimited access. |:||:| E"Oomb¢rs severe

csa clients get free access

Ycu have 2 tree articles remaining
View Offers

htipe‘.iivvww.bloombergcommewsiphoto-essavsi2013-01~0 gig adg ets-a nd-gear-sl-the-201S-consumer-e|ectrenics-show 15l25

4it7=‘2019 CB_S€ 1219-CV-OO689-N$R<B A®©@Umerhti@§-WEF'S |Bii@€l @41§@1*_-193|0@®§9 17 Of 65

 

 

 

 

 

 

Ycu have 2 free articles remaining Subscribe for Sign in
unlimited access.

 

 

 

 

 

 

 

Blccmberg Anvwhere
-=' clients get free access
Ycu have 2 free articles Sign in
remaining
Subscribe for unlimited access. l:l|:l members »°~WWH~°~"~°-

m CllE'lttS get free access

You have 2 tree articles remaining
‘li'iew Offers

htipsJiwmv.bloomberg.ccmi'newsiphoto-essaysDO‘i S-D‘i~OQi'gadgets~a nd-gesr-at-ttie-201 B-cons umer-e|ectrcnics-shcw 16!25

4i' 171201 9

    

CaSe 1219-CV-OO689-RHEZCBAiWGWEF\PtES-WE`S WR§§! `@@il'§"£¢/"El_§i‘i°‘lm`§@'@ 18 Of 65

  

 

 

 

Sign in

You have 2 free articles remaining Subscribe for
unllmlted aCCeSS¢ |:|D B|oomberg Anvwhere

¢i> clients get free access

 

 

 

 

 

 

 

 

 

 

 

Ycu have 2 tree articles - - Sign in
remaining
Subscribe for unlimited access. |:l|:| members envwhere
w clients get freeM
Ycu have 2 free articles remaining
View Offers

tittps:iitivww.b|oci mberg.comi'n ewsi ph nto-essavsiQOt 8-01 -DQi'ga cig ets~and-g ear-at-the-201 B-ccns umer-e|ecvcnicss hew 17!25

4117»‘2019 CB_S€ 1219-CV-00689-R|3RB AlE)E)»@Um€BiBf$B-WZFS F§'l®§j @¢l`/§MYIOWJ& 19 Of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

Ycu have 2 free articles remaining. Subscribe for Slgfl ln
unlimited access. mm Elmmbe,g mwhm
¢= clients get tree access
Ycu have 2 free articles Sign in
remaining
Subscribe for unlimited access. |:l|:i B'vvmbers A“vwh<ire

ca clients get free access

Ycu have 2 tree articles remaining.
View Offers

h ttps:h"www.bloomberg .cci"ni"n ewsi'photo-essa ys:‘QO‘l B-O *l -nggadgei:S-a nd~gear»at-the-.? 01 B-cc ns umer-e|ecl:rcnics-show 1Bi'25

4“?»‘2019 ease 1:19-¢\/-00639-ivess A'e'é“etiriis'artaa-`fz'”$ titles cavémsg'°ea

Turn the Diai, See the Dvnamic Scund

Tcuch the screen tc feel the vih=.'s.*-;`::'- '

'\.r»deo wl nw best‘ie"

'S!'icw me some bald
-.'.alrnbn reclbes'

“Playt"imnm'

'Show ma k¢i‘\di
tamm '

Ycu have 2 free articles remaining. Subscribe for
unlimited access.

[|B|ocmberg Anvwhere
|:|E|e» clients get free access

You have 2 tree articles |_:| -
remaining.

Subscribe for unlimited access. C|Bioomberg Anvwhere

mean r~lients get free access

You have 2 free articles remaining.
View Offers

h ttps.'!iwww.bloomberg.com!newsiphotc»essaysi'Zm 5-01-0 Qi'g adg ets-snci-g ear-at-the-201 B-consu mer-e|ectrcnics-s how

 

4}1 712019

       

case 1:19--cv 00639- nasa Aesetriiieniass- larseiis€diczii'azits*i'°ea§s 21 of 65

__ _.¢__',..'. .

 

 

 

 

 

 

 

 

 

 

 

 

 

Bloomberg Technology
You have 2 free articles remaining. Subscribe for Sign in
un|lmlted access' E||J B|ooml:ierg Anvwhere
w clients get free access
Ycu have 2 free articles Sign in
rem alnlng.
Subscribe for unlimited access. Ei|:| E'Oombera An:iwhere

<:> clients get free access

You have 2 tree articles remaining.
View Offers

https:i'!wmv.b|comberg.ccmi'news!pho!c-essaysQDi B-Oi -09i‘gadgets-a nd-gear-at-the-Efii B-consumer-eiectronics-shcw 20)' 25

4"7'2°19 ease 1:19-0\/-00639-&4?¢5A'e'ssaiitieaaaa-‘fzr$eiie&i sati§msaf"°ea@'s 2_2 of 65

 

    

Africa's Amazo _ et for _
' ' ' - `- - » - - » a New York IPO as On|ine -----'-----'-
Dynamics’ Wider Prob|erri Retail Takes Off

19 minutes age updated 24 minutes ago

 

 

 

Techriology Technology Techrii:ilcigy
Qua|comm Soars on Apple Pact, Cathay Earmarks A321neo Aircraft Roche's New Cancer, NIS Drugs Pay
and Ana|ysts See |'ii‘lore Rciom to for China Route Expansion Off With a Fcrecast Bcost
Run
Ycu have 2 free articles remaining Subscribe for Sign in

 

 

 

 

 

unlimited access. gap Bimmherg amyth

clients get free access

 

 

 

 

 

 

You have 2 tree articles Sign in
remaining
Subscribe for unlimited access. gm eioomberg Anywhere

¢=¢ clients get free access

Ycu have 2 tree articles remaining
View Offers

https ;i!www.bicomberg.ccminewsiphoto-essavsfz[)‘i 8-0‘i-OS‘igadgets-and-gear-al-the-E[Ji 8-ccnsumer-e|ectrcnics-show 2'|!25

411?/2°19 ease 1:19-0\/-00639-&°¢@A'E)'Ere@iri‘ieisr‘aa-Hr'$‘ii$is&i527§27"199'°?5§@@ 23 of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

YcLi have 2 free articles remaining Subscribe for S'g" m
unlimited access. mm B|mbe,g Anywhem
=i clients get free access

Ycu have 2 tree articles Sign iri

remaining _ _

Subscribe for unlimited access. |:li:l B'P°mbers A"vwhere

c:) clients get free access
Ycu have 2 free articles remaining
W

https:iiwww_b|ocmherg.cc rn,"ne'.iiis.I ph nto-essayst201 B-U 1 -i] Qi‘g adg ets-and-g ear-al-the-201 B-r:cnsu mer-eiectrcnics-s hew 22!25

4!‘17!2019

Startups

Technclogy

Amazon Finds lt’s Hard to
Run a Real Sweepstakes
in the Robocal| Era

Cybersecurity

 

Gybersecurity

Hacker Accused cf
JP|'it|organ Breach ls in
‘Fruitful' Negotiations
With Prosecutors

Deals

Uber Has a New Growth
Stery, Just Not a
Profital:ile One

Technc|cgy

Facebook ls E)tpanding
Efforts to Block Fa|se
information

Teciino|ci gy

Uber Warns in IPO Filing
That lts Drivers Wil| Be
Even Less Happy

 

Cybersecurity

Hackers Go Fcr Sma||er
Amcunts Three Years
After $100 Million Heist

ease 1:19-@\/-00669-§%§Aie'éi'ci?ii“i'ieirirt§a-"_tzr"°` titled BHY§MQB'°F§'§@‘§ 24 of 65

Technc|cgy

Uber CEO's Message in
His |PO Lel'ter: ‘l Won’t Be
Perfect’

 

Techi'ici|ogy

AirTrunk Raises 3$450
Mil|ion tc Build Singapcre
Data Center

 

Amazon

Technci|ogy

Amazcn Finds |t's Hard to
Run a Rea| Sweepstakes
in the Roboca|l Era

Deals

Ji.imia Surges on U.S.
Debut as Africa's Amazon
Goes Pub|ic

Technolcgy

Amazon Japan Raises
Prime Membership Price
for First Time in 11 Years

Technoicgy

Amazon Workers Are
Listening to What Ycu Tell
Alexa

 

Ycu have 2 free articles remaining Subscribe for

unlimited access.

Ycu have 2 tree articles

remaining

Subscribe for unlimited access.

Ycu have 2 tree articles remaining
View Offers

https:tiwiiim.bloom bergcon'ii‘newsi'photo-essaysi20‘i8-01-UQIgadgets-and-gear-at-the-201B-consurner-eiectrcn`ics-s how

 

 

 

 

 

Sign in

 

[:||:| Biocirnberg Arivwl"iere
es clients get free access

 

 

Sign in

 

 

 

 

¢'_‘!

B|oci'riberg Anywhere
clients get tree access

23.-‘25

4r17rzci'is
Techno|ogv
Jaok Ma Agein Endorses

Extreme Overtime as
Furor Rages On

New Economy Forum

The U.S. ls Losing a Major
Front to China in the Nevv
Cold War

Techno|ogy
Jack |'ii‘|a Draws

Conti'oversy by Lauding
0vertime Work Culture

CaSe 1219-CV-OO689-NFPBS ABSWHEHF§B?-IEZ"S PHU§‘MV'YQ?Y[QB'°PU@§ 25 Of 65

vaerdrive

Tes|a, Panasonic Temper
Expansion Plans for
Battery Factorv

 

Commentary

Technclogv a ideas

The Teri‘ib|e Timing of
YouTube's Notre-Dame
Snafu

Goog|e's automated tools
displayed content about the tire
that a human never would have

allowed This is catnip tc
regulators

ari hour ag o

Crypto

Cryptocu rrencies

‘F lash Boys’ Trading Bots Are
Running Wild on Crypto Exchanges Crypto Exchange Delisting

Techno|ogy & ideas

Why israel Won’t Give Up
On a Moon Landing

|srae|‘s space program delivers
benefits to educationl the tech
sector and security. lt‘s central to
the country's vision of itse|f.

Cryptocurrencies

Bitcoin Offshoot Slumps After

Techno|ogy & ideas
Qualcomm’s Apple
Sett|ement Doesn’t End
Rlsk to |ts Buslness
Mode|

Litigation was never about
principle lt was always about the
monev.

Technotogy & ideas

Why 1i.iiirendi investors Let
the Bol|ore Show
Continue

Under the patriarch's chairmanship
the company has outperformed

peers cri a total return basis Why
not keep it in the family?

Gryi:itocurrencies

Harvard Takes the Plunge |nto
Crypto With a Token Sale

investment

 

MORE DN CRYPTO

Hyperdrive

 

Hyperdrive
Jet-F'owered F|ying Taxi
Startup Seeks Safety

Hyperdrive

Carmakers Look to
Beijing to Revive China's

You have 2 free articles remaining Subscribe for

unlimited access.

You have 2 free articles

remaining

Subscribe for unlimited access.

You have 2 free articles remaining
View Offers

https.'ii'.i.iww.b|oomberg.com!newsiphoto-essavsi?m8-01-i]Qigadgets-and-gear-at-the-201B-consumer-e|ectronics-show

Hyperdrive

Bezos May Come After
the Auto lndustry, Vo|vo

 

 

Hype rd rive

Daimler Places Bet on
Next-Generation Battery

 

 

Sign in

 

 

 

 

|:| Bioomberg Anywhere
== clients geti‘ree access

 

 

Sign in

 

 

 

 

|:| Bloomberg Anywhere

33

clients get tree access

24!25

4"7"2°19 ease 1:19-<:\/-00639-i§iiai£ti5 tieseitirtei'iriss-tar5 evedftra'i§mst"°ea@e 26 of 65

  

lntel Gives Up on Fai|ed Quest to Break lnto Mobi|e Market
by lan King |

BN|W, Qua|comm Batt|e Against VW, Renau|t on Connected Car Ru|es
by Nata|ia Drozdiak and Nic|as Rolander l

 

T-Mobi|e CEO Says Premise of Report on Merger Troub|e ls ‘Untrue’
by Rita Dev|in Marier l

Student Sues JD. com and CEO Liu for Damages Over Al|eged Rape
by Se|ina Wang |

Bezos May Come After the Auto industry, Vo|vo CEO Warns Dealers
by Gabrie|le Coppo|a l

 

 

 

 

 

 

You have 2 free articles remaining Subscribe for 519""\
unlimited access. mm B|oomberg Anywhere

eeo clients get free access

 

 

 

 

 

 

 

You have 2 tree articles Sign in
remaining
Subscribe for unlimited access. l:il'_`| members An:iwhere
==- clients get tree access
You have 2 tree articles remaining
View Offers

h tips.'L"www.bloomberg.comr‘newsiphote-essaysi'2018-01-[| Qig adgets-an d-gsa r-at-th e-20‘i B-ccrisum er-electroni`cs¢show 25i25

Case 1:19-cv-00689-NRB Document 35-12 Filed 04/22/19 Page 27 ot 65

4;171'201 9 CG_S€ 12 lQ-GECUDU@BWMBNEDEHDEWH@W¢M|€]_WW SH@UW%Z'/&@ FH PQ_§B°QST©¢W§T
Home l Techno|ogy

050 Behind Amazon iiiexa-Enahied
Wearah|e: Why Smart G|asses Have Fai|ed
so Far

Virzix 1350 Pati} ira vera discusses the preamble company's new Biade glasses harv the
Amazaii partnership came about and tila state of tire xiii-powered Wearaii!e market

By Annie Pa!mer READ )ftS S|NGLE PAGE
Updated: Jan 10_. 2018 3:06 Pivl EST .

 

[.1 TheStreet lliileo l

 

|f there's one prevailing trend at CES 2018 this year, it's that Amazon's (AMZN - Get
Report) Alexa voice assistant is showing up in a lot more places than just your smart

speaken

P|enty of devices are being taken over by A|exa, including light switches, TVs,
refrigerators, mirrors and cars, but perhaps one of the most exciting additions
involves the tirst-ever, A|exa-povvered smart glasses Enterprise-focused Wearab|e
maker Vuzix Corp. (VUZt - Get Repori) is the company behind the glasses, called the
Biade, that aims to bring A|exa right in front of your eyes. The $1,000 glasses are on
display at CES in Las Vegas this vveek, but aren‘t expected to ship until the second

quanen

Vuzix, founded in 1997, may have built a pair of augmented reality glasses that can
finally help bring the technology to the masses. Prior attempts, such as A|phabet's
(GOOGL - Get Report) memorab|e Goog|e G|ass1 never took oif, while others such
as l\/lagic Leap's mixed reality goggles or |V|icrosott's (N|SFT - Get Report) l-lo|oLens,
have yet to be vvideiy released The $‘I ,000 Biade isn‘t as cheap as Snap's (SNAP -

https:i'i’vvww.thestraat.con:'i!storyi'144435?3)`1 ivuzi.x-amazon-alexa-powered-g|asses.h ti‘n| 1 iB

4i1?r2oi 9 CaSe 1: 19-©EMSBBAMHR:BNMHEBEMMMyEHe&iMéMM Faliéag:e=&§ xota$&r§et
Get Report) $130 Spectacles, but \/uzix expects to slash the price to less than $500

over time.

 

The S'I,OUU \!uzix Biade is equipped with Arnazorl's Aiexa voice assistant

The Biade connects to the internet using WiFi or via B|uetooth to an iPhone or
Android device, which mirrors notifications and other activity on the Blade's lens via a
small, floating screen in the corner of the wearer's field of vision. A Vuzix
spokesperson noted that the Biade can handle just about any Alexa skill, and the
glasses also work with other apps, like Goog|e's Waze, to serve up step-by-step

directions right on the screen.

The Blade's design and interface try to remove a lot of the shortcomings of previous
and current AR glasses Unlike the Google Glass, which had intimidating glass and
metal hardware, the Vuzix Biade is designed to look like a pair of Oak|ey sunglasses,
with a convenient touchpad on the side of the frame that lets users take photos and
swipe through and select notifications for incoming phone calls and text messages it
also Weighs just three ounces, compared to |V|icrosoft`s ‘l.2 lb Ho|oLens, a detail that
Vuzix CEO Paul Travers said was crucial in order for the Biade to be fit for everyday

USG.

"We have the philosophy that if you make something that people don‘t want to wear,
you've already failed," Travers said in a phone interview.

https;!nvww.thestreet.cornistory.-“i4443 5?3i1ivuzix-amazon-a|exa-powered-glasses.hlm| 2iEl

411 rrzo'i s Case 1: 19-©1-€®MBBAHHIB nlMDtabiseWeB§)lé IWh visited C®a¢l=é&szlli® FalfiéagleF@O `mia@i§at

 

Vuzix BladeW Augmented Reality Smartglasses

 

 

 

Wall Street already seems to be optimistic about the Blade's future. Shares of Vuzix
have skyrocketed more than 44% over the last five days since the Alexa-equipped
glasses were announced on Friday. The stock continued to climb this week, with
shares rising 2.9% to $9.00 on Wednesday early afternoon, bringing its market cap to
about $218 million.

TheStreet sat down with Travers this week to talk about the Vuzix Blade, how the
Amazon partnership came about and the state of the AR-powered wearab|e
market. Below is a condensed version of the conversation, which has been lightly

edited for length and clarity
TheStreet: What's your assessment of the AF<" glasses market?

Travers: ln our opinion, most of our competitors today are using optics from the days
of Copernicus. lt's stuff that's refractive and reflective, lenses you might find in a
telescope. lf you look at Goog|e, they realized they couldn't make the glasses look
good while keeping the high quality images. Or you get Facebook‘s (FB - Get Repori)
Oculus with the big, big displays and big lenses, but you end up having your head in
a bucket There are few companies that have the optics to make these things look

trim.

https:fiwww.thesireet.com.-‘story!l 4443573!1ivuzix-amazon-aiexa-powered-g|asses.htm| 318

4n 71201 g Case 1:19-UMSBBANBBNMHmemehyEHedMMM Faliéag:e=&l imf.-Nréer

Companies are trying to make a tour de force piece of technology They load it up
with stuff so that it's big and heavy. lt all sits on the bridge of your nose and it feels

like two Campbell's soup cans.
TheStreet: How is the l/uzix Biade different from even/thing else that's out there?

Travers: One of the unique things about the Biade is that it's three ounces and it
gives you a field of view. lt's got so much information on it but you can still interact
with the real wor|d. We haven't seen anyone else do that. Unti| you can solve that
big, bulky, heavy, stupid look, it'll never be adopted by the mass market. Ho|ol.ens is
cool, you can bolt a picture up on the wall, but give that to an employee on the plant
floor and he'll laugh at you. So you'll find there's lots of research, but no real

deployments happening.

 
   

      
    

`l`|i .
l.'

_ /
:-.‘iil

ll

+ l
z.p», .

 

    
   
   

The Biade can serve up turn~by-turn directions from navigation apps like Waze on the glasses' lenses.

TheStreet: You didn’t mention lSnap's Spectacl'es When you mentioned AR glasses

Why rs than

Travers: | never really thought of Snap's glasses as an AR device. lt took a custom
formatted picture and it only ran for 10 seconds. lt had all kinds of technical issues
going back and forth with the phone. And it kind of failed too.

https:iiwww.lhestreet.com.-‘storyfi4443573}1lvu zix-a mazon-alexa-powered-glasses .html

4l'El

4r171201 9 Case 1:19-@&€0%8:9AMHRBAIMBumene£MthBHed GMSESQM&\@ FMgeF®Q Uf-®§et
TheStreet: When you talk about smart glasses hitting the mass market another
important factor is obviously price. How Was that factored into the process with the
Biade?

Travers: There's an ecosystem in everything around the Biade. As that grows, as the
apps grow, the more lt becomes a mass market product But right now, we're seeing
amazing market opportunity in the enterprise We didn't want to come out with a price
point that's consumer-oriented when we know that the enterprise market will easily

pay $1,000.

That said, we have a pile of companies that have consumer applications for it, so as
that grows and as volume grows, we'll end up corning out with a second generation
product When we do, the price for the first generation device will come down.

TheStreet: How did the partnernship With Amazon come together?

Travers: We've known the folks at Amazon for quite some time and have worked
with them on enterprise applications, like their artificial intelligence engine. Sorne
[Amazon] folks joined Vuzix in the last year, so through those connections, it was
relatively easy to open the door and make the connection for Vuzix and our

smartglasses.

O amazon alexa

 

Unti| now, Arnazon's A|exa voice assistant has been restricted to its smart speaker and some internat ot

things devices

https:invww.thestreet.cornistoryt‘| 4443573i1ivuzix-a mazon-a|exa-powered-gias ses.html 5/8

umwa Case 1:19-UM6MMHRBNMHM$WMWM|§H@UMMM Faliéage=§?> 1@6@591

You can imagine a lot of applications down the road that are beyond what Alexa can
do now. You could stand in front of a concert poster and tell A|exa to buy tickets.
Then, A|exa could come back and serve up an image on the Biade that shows you
which seats are available Alexa could then buy the tickets for you. Those are things

you can't do with Alexa today.

TheStreet: The Biade has generated a lot of excitement around Vuzix. ls M&A a

possibility for you right now?

Travers: There's lots of ways for value growth for shareholders and our focus is on
building that value of Vuzix. |n our opinion, we're really undervalued. lf you look at
companies like l\/|agic Leap, they're worth billions of dollars. We're talking about a
market that Apple (AAPL ~ Get Report) has said is worth billions of dollars. So we're

focused on growing the value.

Who knows, though, if someone steps up to buy us for a billion. But we're not

shopping and we're not looking to se||.

Facebook, Microsoft, Apple and Alphabet are holdings in Jirn Cran‘ier's Action
Alerts Pt_ US Charitable Trust Portfoli`o. Want to be alerted before Cramer buys or
sells FB, MSF'|§ AAPL or GOOGL? i_earn more now.

More of What's Trending on TheStreet:

Warren Buffett's Berkshire Hathaway Adc|s to Board in Possible Succession l-iint
When's the Tax Break Party for Retai|ers'?

Fisker Debuts $129,000 Tesla Ki|ler at CES 2013

Nelson Peltz on Amazon, Apple, Cryptocurrencies and l-lis Battle at P&G

I

Recommenoled for you:
Jirn Cramer Breaks Down Qualcornrn, Netiiix, and Abbott
intel Rises After Saying lt Wi|| Drop Out of 513 Srnartphone l\llodem Business

Netflix Q‘l Earnings Report~- |_ive Blog

h ttps:liwww.lhsstreet.cornistoryh44435?3l1ivuzix-arnazon-a|exa-powered-glasses.htm| ElB

4a 712019 Case 1:19-©E€®MBDAHMB AlelDteetame news Ruhyl“'slled GM:AHM&G Fdiitagei=%¢l oe$i:§et

C°nti"ue Reading $ ' READ As slNoLE ease
(F’age 1 of2)

`l`echno|ogy Software & Services

Ask a

1 I d l
Today s H ighest Yl e | d Savl ngs Accou nts 6 manual
initial Deposit
` ` lNSTlTUT|ON APY lvlin. Balance for APY
$ 25'000 ............
BBVA Compa$$ - Money lv‘larket SP°"SOYEC'
Location BBVA Compass .-: ’-)i-[:i nrc $25
l [\\,rlir',@g|gl Ny Reach your goals faster with a 2.40% APY lvloney lvlarket account from
BBVA Compass_
Accoi.lnt Type Rate: 2.37% - Fees: N/A - Fblclnsurea
55'“'“"35 & MM--- ClBC Agility'“‘ - Online Savings Account SPO"SO"Ed
§ as a
Great Rates. Easy online access No account maintenance fee
Rate: 2.39% - Fees? NtA - Folclnsured
Quontic Banl< - Savings 590"5°'@‘1
E§TEHJ ciNTil_: _` 3 cci/ij $S,OOU
High APY interest Rates, No Monthly Fees, Access Your Nloney Easily
Rate: 2.32% - Fees: Nrn - rotc insured
Sponsored

elly Bank - Savings

Ad Disc|osure As of: 051/1 '//201

SMARTASSET.CON|

https:iiwww.theslreet,comtstoryh 4443573!1ivuzix-srrlazon-alexa-powered-glasses.htrn| ?lB

41'17!201 9 CaSe 12 19-@&€®®®@®¢\|5@13 A|Mlamewb$®l& Zv*hs'l€ii@tli ®i$l§§@¢i‘@ FMQ‘€FS"S UWBGSI

DO YUU UNDERSTAND
YOUR PURTFUL|O?

TheStreet's Fundamenta|s of
investing Course will teach you
the keys to making the right
decisions in any market.

 

©1996-2019 TheStreet. |nc. A|l rights reserved.AcIion A|erts PLUS is a registered trademark of TneStreet. lnc.

https:ii\vww.thestreet.convsto ryi1 444-35 ?3l1 ivu zix-amazon-a|exa-powered-g|a sees .htrn| SiB

Case 1:19-cv-00689-NRB Document 35-12 Filed 04/22/19 Page 36 of 65

 

 

 

4"1""‘7"'1“ CaSe 1219-CV-00689-N'R'B“"DUUUM€MYB€="J!Q"NFWGI$(Di$/iQ=Z-ltlrg c-“PHQ€ 37 Of 65
__. .. _. ..... _ F;_J

 

 

Henrietta company Vuzix in spotlight at national tech
show

Ei:lward C. Baig, US.i\ TUDAY Puhiishcd |t]:ll'r a.rrl, ET Jan. 9. luis | U|li:latcd 7:13 a.rn. ETJan. l{l, 2018

"A|exa. what is it |‘m looking st?"

You‘re used to summoning help from Pi.mazon A|exa, the voice inside Arnazon‘s Echo smart speakar. in your
kitchen or by your bed.

lf Amazon has its way. the artiicial intelligence-infused Alexa digital assistant will be pretty much at your beck
and call everywhere, end that means the bathroom. your computer and even in a product such as the see-

 

(p,»,o¢o‘. SH,.,MW through augmented reality glasses that Henrietts¢based Vuzix will be showcasi rig this week during the
DGWD»‘@SdOdehOiOr?i-ii‘? life mammoth CES tech show iri l_as Vegas.
photo)

More: 6 coolest gadgats from CES you'll likely see in your house this year

LMWMMEUDJMLM… lu i120 0 »‘ '= ~ - l -ssdoetssms;voitl;lihely;s&yauHJM-y_est@ldqlz@_ti

Ons of the most intriguing products to watch with A|exs will be tt§_\LuLiL_B_|ade_AB_&m_adM§gs

_(lmps:ltd2iankuf5SZudv.cloudfront.netl‘ContentlUploaleDFsiO1 05 2!!1§ Vuzix Biade Video Launch Final.pgf] thatjust might give life to a smart-
glasses product category that - with Google Glass -_ garnered attention a few years back but has failed to get anywhere with consumers Google Glass

itself may make a retum of sons in the enterprise market.
More: Vuzix §;g rp._W_LfMgg mg glad reality_(l_sjg_ryl_rri_o&y{g!iging§§jzm§H1i2`i[vi;;ix-@ip;Yg_s-_fi,m,i&aggmgnted-realityi?§§§d.‘l§Bl)
Mnre: Goog|e G|ass reborn for the enterpr‘se ma$et (Zstory!techftallgingtecbizm ?i[i 7ij Bigo_ogia_-g|ass-rebom-enterprise-ma[KM§BBB§OO] i)

The business, or at least sca-called prosumer market. might be where we first see the Vuzix glasses The idea behind the specs. which resemble
sunglasses, is that you'|| pair them with a smarlphone you can leave in your pocket and purse. Thenl with A|exa‘s help, you can have the glasses project
directions, menusl weather reports, stock quotes sports scoresl social feeds other hands-free alertsll on an image that appears in front of your eyes,

And yes. you'll still be able to see your real life physical surroundings at the same time. The glasses weigh less than 3-oi.inces. but at around $1.000
they'll weigh heavily on your walletl

Vuzix is no newcomer, having taken horne more than a dozen CES awards in recent years, most recently winning four awards for its \iuzix Biade. The
company, founded in 199?. also has offices in ina United Kingdom and Japan.

Spreading Alexa's voice has been Amazon's vision for some time. and was a major theme at last year‘s CES. toc. with Alexa starting to infiltrate cars.
fridges and other household appliances This year. Amazon and its partners are taking Alexa even further, which seems critical since rival Google has
similar ambitions for its own Goog|e Assistant. the voice inside Android phones and Goog|e Hon'ie speakers

AD\¢"ERT|SEMENT

eree articles le‘Ft. Orily $5 for 3 months.

|'l EpSJtWWW.UemOCfaIanU CI’\ FOH|CIE. CO|T|."SIOFY! mDnEyi'ZU 'i di"|."l tU‘.:|mB l"ll`|BHa'COm pEl l"|§i"\i'L|Z|K-S PDII|QI'| i.*CeS*IaS“VeQESt`| U 'l 0'| U‘l-UUU `| i‘l

  
 
 

 

4117"7“1“5 CaS€ 1219-CV-00689-N'RB°“DOUUNGMYB€=“]EQ"NFWG{$®4/‘2=2¢1'9 esi-Weth 38 Of 65

   
 

s s rib ra icle.corn ?

s_ - Sf.'rl e DW _(0

     
   

gas%2F1o'ie1o4oo‘r%zF}_

 

At CES this time around, Arnazon partners HP. Acer and Asus announced that Alexa will be corning to select Micros oft Windows 10 computers in 201 B.

llllore: CES 2018: Get ready g yet more ives more) smart devices (is£ryltechlcolumnistlbaio.-‘2018!01r05i‘ces-201B-oet-readv-vet-more-ves-more-

§mgri-g§vige§rggs¢i;sggig

 

 

literal MCE fNO WOm n evMeaddossestccee_cacdascttaonaecmm&§aessaomen£heeuvist_no 9-39______£€31<%!1005021001 l

More: You g_a_n’t miss Google at tagh's |argasgradMygagmmegMgggg@:joins-ces~crowds»big-tech-iostles-
dcmicate;smad;deidcesd_(ltl§£t&$_tl_tllt).

Adding a digital assistant to a computer is nothing new and how often A|exa, and in what capacity, you'l| call upon Alexa on such machines remains to be
seen. Apple's own vocal assistant Siri is a staple feature on Nlacs, while Windows 10 PCs sport Microsoft's counterpart Cortana. Arnong its own

capabl|ities. Cortana can chime into help you set up a brand new Windows ’lt'} PC.

One place you might find Alexa is in the bathroom, with Koh|er for example adding Amazon's assistant to what it calls the Verdera Voice Lighted Mirror.
You can control the lights with your voice. Or you ask illite:'tar among its numerous other skillsl to catch you up on the news. weather. and traffic while
you`re shaving. say_ The smart mirror will cost $999 on up and become available in late lvlarch.

More: S_cc_ciestjhincs_wele_seematLES_sc_taL(tsthMh i'ustecnt;_m_ctgltume_s:£m§;&ccctest;thiagsu_@_u§_1 11 filml

ButAmazon wants Alexa nearby when you're out of the house, and not]ust on your phone or in the car or on a laptop, Just ahead of CES on Friday.
Amazon announced the Ale)ca Nlohile Accessory Kit toolicit. lt's for device makers and manufacturers to bring Alexa to a gaggle of on-the-go products_

including so-ca|led hearab|es, head phones. smart watches. fitness devices, and the |ike, The kit will be made available to manufacturers later this yearv
ADvERTislNG

blow movies available m

every Tuesdog. util-owl

 

An'iazon has already said that Bose, Jabra, iHome, Beyerdynamic, Bovvers 8\ Wilkins, among others. plan on adding Alexa to various B|uetooth audio

devices in the corning months

l briedy%&t€e wearinaihifihil€h'rid Heti=ler$m`tqrrlihsnap a p ctura, though l couldn't yet try the Aie>ta integration

n TPS:HWWW.GEH'|OCFBIG I'lUCi'lFO|'|IClB.COmiSI'O i`Y.Fl'l"lO neyi`r.'t.i l| di\.i ll iUBil"lEl"l flElEa*COl'l'lpE l'lY“VLiZ|X~S pOIIigi‘ll"CeS*laS-V&QBSF'I U '| Ei'| U4UU `I¢‘ Zi"l-

“"i»i§it'“‘ssse§ais asset Weasaceaeee:'sssesewage 39 er 65
EsArc@§s;B§ 3 months- SaVE 33 %.

ay com
_(h$fps; ug ésuHscH[be. .dem ocratandchronicie. com ¢f?(O

gp_s'

50 ur D&tt ga_ign n=201 SSLJ&utrn co ntent =freeart ic lesleft&l.ltm medium=ONSlTE& ut r = CAM BARD aronso-

 

Read QEMMHE§: http:lfon.ro-cne.vvsi`2mngHE
§p_ot|igh_t- ces las-

v_ega§§g§;ig1s1o4oo1%2r-)

9 free articles |et"t. On|y $5 for 3 months,

l`lUfpSfHWWW.ClSl’l'l OCFEI.'SDU Crl FOT`l l Cl€. ED|'NSIOFY! l'l'lDI'l EYJ'LU `| UI'U `l i'UH-‘ n 5 |'l rler[a 'CO|'|'|PBny-VUZ lK-SpU[llgi'|'[-GB S-lES'VEgBSi 'l U '| b 'l U'¢i UU1 i' JH»

“"1`”’"1-°' CaSe 1_:19-CV-_OO689-N'R'B““DU'GW€'P?U\®S"TQ"“'W|@E$014/'2‘@¢1'9 ='-‘=P'etge 40 Oi 65
Support local journalism today

$5 for 3 months. Save 83%.

( mg l§: g Zsu Rscribe.d emoc rata nd chrg[|'| gle.corn {?
gps_ u so e 1 _(O_
source=CF'CA_|i_it_BABD&utm camp_aign=ZDtSSLJB'-u;m gggtent=f@earticlesleft&utm medium=DNSlTEButm source=CPCAMBARD&onSu-

compa_ny-\ruzix-
_spot|ig ht -ces- la s-

Egas%g£m'iswaoo'i%zq

H'r'L.lNOAl SONATA

,g|.g;,l 201saiiLHs ToP sAi=Erv Pici<+

when , 'isuimr -- - __mai.£n\- a _

 

9 free articles left. Ctrily 55 for 3 months

https:liwww.dem ooratandchronic|e.comlstoryi'moneyi2018!01£09ihe nrietta company-vuzii<-sp otligh t~oes-|as-vegasit 016104001i‘ 4}4

Case 1:19-cv-00689-NRB Document 35-12 Filed 04/22/19 Page 41 of 65

simms CaS€ 1119-Cv-00689-NRB @sccimeinth$eoiias yEsled@A/NMS Page 42 of 65

 

CES - Pub|ished January12, 2018

CES 2018: The best of this year's show

By Brooke Crothers, [ Fox News

iiill,|||.iiiii|iiiiiii|

 

Vuzi)t Blade Smart Sunglasses. {Credil:: Vuzi)t)

This year's CES had a lot ct interesting and exciting new gadgets, but there were a few that stood
out from the crowd.

https :i‘mww.foxnews.comitech toes-201 B-the-best-of-this-years-s how 1i'9

4ri?r2019 CaSe 1:19'CV'00689'NRB &@§M$Mn§§bi-igis y§di€QinA|/r?c§/ri§e PaQe 43 Of 65

Fo>c News has compiled a list of five categories and the offerings that stood out from the
competition

A |'vlessage from Bri||iant Earth
18K White Go|d Se|ene Diamond Ring
Enjoy Free Shipping & Returns

CES 2018: 5 COOLEST TH|NGS WE'VE SEEN SO FAR
Best wearable: Smart glasses used Amazon's A|exa

Vuzix Biade Smart Sunglasses made a lot of "best of” lists this year at CES and for good reason -
Vuzix could achieve what Google G|ass didn’t. lt allows you to keep your head up while interesting
with your devicel

The Vuzi)( glasses have a couple of standout featuresl including the ability to query A|exa, Amazon’s
voice-enabled intelligent personal assistant

Another is augmented reality, which lets you interact with objects floating in front of the device
Vuzix 000 Pau| Boris gave an example of a Harvarcl Business Review Android app downloaded to

https:waw,foxnews.oomltechices-2Ci1B-the~best»of»thls~years-show 2l9

4r17)2019 C<'J\Se 1119'CV'00639'NRB §§lel§?$i`étb§§bl@is yEell€$Mi?o§Héa¢s P<'J\Q€ 44 Of 65

the glasses On top of the l-lBR static page, the glasses generate a moving 30 image (in this case
robots making paper airplanes).

 

 

 

 

|n a Vuzix video released this week, a jogger is shown getting a phone call on the glasses and
seeing directions for the running course floating in front of him as he jogs.

 

 

 

 

h ttps:l‘.lwww.foxnews.com!techlces-2U1 B-lhe-be st-of-l.t'iis-yeers-show

3!'9

4i17r2019 C<'J\S€ 1119'CV'00639'NRB &@lef§l$i£`lztb§§alcgis yEzll€§lq§l¥W&Ne%s P<'J\Q€ 45 Of 65
Vuzix will target enterprise customers first, then consumers

The glasses, which run Android, will initially be priced at $1,000 but that price will likely come down
later. The company is targeting the second-quarter for a consumer version.

Best gaming PC: Digita| Storm Project Spark

The gaming PC company launched what it called its "smallest high performance PC ever."

 

Digita| Storm
@Digita|StormPC

 

We're taking CES 2018 by storm! This year we launch a tidal
wave of exciting new PCs including SPARK, our smallest high
performance PC ever!

Check out our live Twitch stream this Thursday at 3pm to find
out all the details on our amazing new systems!

twitch.tvfdigita|stormpc
54 9:27 F'|`vl -Jan 9, 2018

17 people are talking about this

The gaming rig is only 12 inches tall and 4 inches wide but "fi||ed with enthusiast-level components
as well as custom |iquid»coo|ing piping," according to PC Mag.

Pricing starts at $1,299 but you can max it out with high~end components like an Nvidia GeForce
GTX 1080 and an lnte| Core i7-8700K processor.

CES 2018: NEW TECH YOU CAN USE THIS YEAR

ht'ips!J'Mww.foxnews.comltemlces-Z[]’l B-the-best-of-this-years-show 4.’9

4n'rr2019 C<'J\Se 1119'CV'OO639'NRB &QQM$M§§MS yEall‘§%QA|/i?ozl~lé§e P<'J\Qe 46 Of 65
Best concept car: Byton

 

(Byton concept electric vehic|e. Credit: Byton)

The Chinese brand is trying to take the computer-on-wheels proposition (a Tes|a hallmark) to the
next |evel.

Mu|tiple modems and integrated flat antennas provide a bandwidth of up to 1,000 megabits per
second, the company claims The roomy infotainment system display 4 with an extra-wide screen -
is controlled by gestures. The car will be designed to offer autonomous driving -the direction all
major EV platforms are headed

The concept is slated to have a range of up to 325 miles.

Best smartphone-laptop combination: Razer Project Lincla

https Fimuw.foxnews.comttech.-‘ce 5-201 B-the-best-of-thie-yea rs-show

51'9

4r17i2019 CaSe 1:19'CV'OO689'NRB Q§§MW%D§=§EMS y§il'§§@fl/i%;h¥@s P<'J\Q€ 47 Of 65

 

{Razer Project Linda. Credit: Razer)

lt's not the first time this has been tried but Razer's is certainly one of the most innovative

 

 

Essential|yl it takes a Razer smartphone and docks it where the laptop’s trackpad should be. And,
you guessed it, the smartphone display becomes a trackpad. And it can also serve as a second

https:ll‘v\mw,fo><n ews,oorni'techlc_es-Qm B-the-hest-of-this-yea rs-show 61'9

4n7r2019 CaSe 1:19'CV'00689'NRB &Q§M'Y$l%tu§gbhgis y§ell§§leV‘I|/?ozl~§e§rs P<'J\Q€ 43 Of 65
touch screen, in addition to the |aptop's displayl

5 OVERLOOKED CES ANNOUNCEMENTS THAT ACTUALLY MATTER
Best new smartphone: Honor View1 0

A sub-brand of Chinese device maker Huawei, l-lonor specializes in offering phones with higher-end
specs at a relatively low price

And the specs of the ViewlU are pretty impressive: a l-luawei Kirin 970 Al processor, 6GB of RAM.
20MP+16MP dual-lens camera, a 6-inch display, and Android B.U - all for less than $500.

 

Daily Shovvs &

Fox Exc|usive Specia|s

For |\/|emloers only

NAT|QN

 

 

 

 

 

https;i'fwww.foxnews.comltech}ces-201B-the-best-of-this~years»show 7!9

4.»"l 71201 9

C ri_n 'i re
-'v`l i|,ite ;";.'
Educahon

1 E.‘|`i`G§`

in'nnigratic_'i:'=

 

 

 

mt

C e 1 ab i'it i'=! -_¢'.»w s
:`v'_' i”) v i 8 :'~;

`|_‘.F l`\le‘.--:s

|`-L-’t u 5 t c !\l '-

 

 

l`coi t §`,ii'ink

Cc-r.s + '.I"i"_.i-.'_;ks

 

'i r'ai;e! + fiu'
liouse i loose
line-ss 'vv'eli--l;\.eia ig

'-\.. ;.` . _
,',|\_r‘r-- : l'}¢--Qili\'
_. 1 ., _._. .,

.’--a-r"i i i|y

https:!!www.foxn ews.con'iltechr‘cee-Qm B-the-best-of-this-years-show

Case 1:19-cv-00689-NRB ‘§gg§hqgge,gtb§§bp.g,s y§€il§%§vAl/B/,JE§§E Page 49 of 65

 

`i"ea' i'r_:iz'l;-“,:“-,'i

t`§;|olJ at l-T.cono:'i'iy

1-__:“.-»!|"»"'i'i-'. .ei'il'

§¥.aii;z!oi'.

 

 

 

-'7:(21_5`| | "J".`-..‘

 

i€e."t;t=j-;'_-

l-lr_':i_ise

 

k!!,_i=.jl
l-r._:reign polio-x

l»`f._`:i | :'5.

 

 

f~"';'_'-|l ties

a c h no itt g v
lie-eti ii'=§~.“~',

B:.isin.":s:-; |__t-';-adei's

 

ama ease 1:19-cv-00689-NRB e@@aaeaeaaas yai@saa/azasa Page 50 of 65

f-':`:`i`.`-'!--!"`ii§- :'-;-'.'--.=f!!|“.\,J ! :‘--“ii'i;_j

i[",ni'J\-"§'i inn i-_)! .'3.: i i-.'_‘-_-.: :_-_- ;'r“.l'i

fir o ii 1;- :-'-:

 

'_j'o.'n';,~:it-?“i`s

r '§&'-'-;»-"=i;;ze - '<'f"?

' 'Z|'-_-... . '.-'-_ ' -: : - ,.
ivi=-.i¢_,_-ii\__- .\;i“.;; L.ni.!::i:._-.,:s l i'_~‘-..-~.l=i-.
"'- :-.-~'iiL
\J: l'._] '.__..__.: ;i !_ ___.._-.

 

-...._.` . -'~\ ," ,.,t:_-..-..' .,. \
i- e- ;~.-oi it_-l!'_:-_--_-.s !._.c_-ii.r-_; _3-_-: ._>t!_-.'_ii;‘..l_;~
"’",-’L-_r ,_ -_ Fi_... -'-`.!-;.r¢_'= . _§ i_"r-;' "-.1"--'1_Ii`:=.:
"'='.._._.. _. .. -._.'..;.!|..
:' |_.'|| i;._l!:'__:l__'c_.': )'-'-.'..."-,-';_'i r_i.~ =;' '.f'.-il.:! -J'c-

   

 

 

_. |::i! l

f"- 'Eit "-'i

|'-o';-. 'r :‘ i ,

.i _.._

l '\vitc..: ~

.r‘ `.'l_`.' i:i"-_'l.'iti|.'."i
-... '_J __. E ',\.:_'!'_!l..._..-'._l_ ,- -!.. .--_'._. ..; '!. .- l
|'_:i|`ll.'.- -'| !_-_-_.- :.1!|f_EL:l_'_'||"'l-.‘._.`_l "-_\|!-_' "'.'.;i-__' !, _.-!-; ii._.]'_.~_ "_`.;\._' l -' |' |= il

 

This material may not be published broadcast, rewritten, or redistributed. ©20‘|9 FOX News Network, LLC. Al| rights

reserved All market data delayed 20 minutes

https :waw. fcxnews.comtlech!ces~201 B-the-best-of-this-years-show 919

Case 1:19-cv-00689-NRB Document 35-12 Filed 04/22/19 Page 51 of 65

Case 1:19-cv-OO689-NRB Document 35-12 Filed 04/22/19 Page 52 of 65

4r‘t 4)*2019 AR G|esses: Augmented Rea|ity Coming Soon To A Faoe Near ‘r'ciu l Stock News & Stock MerketAna|ysis - |BD
TECHNOLOGY

AR Glas_se_s: coming Soon To Aq_`_Face Near You

   

An attendee wears Vuzix Blade augmented reality glasses at the CES tech trade
show in Las Vegas lBlcombergl

0®® s

PATRICKSE|TZ l 1112/2015

O n business trips, Pete Jameson gets odd looks from fellow airplane passengers
when he's in his seat typing on a keyboard with no screen to be seen.

https:l‘,-‘www.|nves tors ,co rn."n emftechno|ogylar-g|asses-coming-so on»to-a-face-near-your 1!6

Case 1:19-cv-OO689-NRB Document 35-12 Filed 04/22/19 Page 53 of 65

4,"14!2019 AR Glasses: Aug mented Reality Corning Soon To A Face Nsar You | Stock News & Stock lvlarket Analysis - lBD

But Jameson is looking at a jumbo-size display, thanks to augmented reality glasses
that project images for his eyes on|y. His headset looks like slightly oversized
sunglasses and what he sees is not visible to others

.lameson is chief operating officer of ODG, one of a host of companies pursuing the
emerging market of augmented real ity, or AR, glasses

"| travel all the time and one of the cool-use cases for me personally is the ability to slip
on a pair of glasses and wear my tablet," Jameson told lnvestor's Business Daily. l‘| can
work on a plane with a rol|out B|uetooth keyboard and get on Wi-Fi on a plane. Now l
have a lOO~inch screen that behaves just like my tablet does, that's totally private.
Nobody can see what l'm doing."

Today we have information at our fingertips, but tomorrow it could be right at our
eyeballs.

That's the promise of augmented reality. instead of looking back and forth at your
smartphone screen for navigation and other situational data, the information would be

displayed in your field of vision using AR glasses

Tech companies big and small are racing to take the lead in this new market, which is
poised to be the next generation of mobile computing Apple (AAPL), Microsoft
(MSFT) and Goog|e parent Alphabet (GOOGL) are among the tech heavyweights
developing products for this new computing paradigm.

The market for augmented reality glasses currently is focused on niche industrial and
enterprise applications Those applications usually have a compelling return on
investment, making the purchase of headsets that cost a few thousand dollars each

worthwhi|e.

AR Glasses: Privacy And Productivity

hups:liwww.irivestors.cominews.-'reehnologyiar-g|asse s-corning-soon-to-a-face-neer-youl 2."5

Case 1:19-cv-OO689-NRB Document 35-12 Filed 04/22/19 Page 54 of 65

4114!20‘19 AR Glasses: Aug merited Rea|ity Coming Soon To A Face Near You | Stock News & Sto ok Market Analysis - lBD
Commuter privacy and productivity likely will be one of the early consumer uses of AR

glasses, said .lameson.

"l-low many times have you been traveling on a plane and you`re trying to hold your
mobile phone to see this little thing or you've got a tablet or a laptop and the person
next to you looks at what you`re doing or watching?" he said.

The nice part about the experience is that the AR glasses wearer is not disconnected
from the environment as they would be with virtual reality goggles. With AR headsets,
you can still see and hear what's happening around you, he said.

Jameson elicits some raised eyebrows when he's using a wireless keyboard with his AR

glasses
"The looks | get are like, 'Dude, what are you doing?' " he said.

For now though, Apple and Google are taking baby steps in the market by developing
AR applications for their mobile operating systems for smartphones and tablets
instead of overlaying digital information on a person's field of view with glasses, the
information is presented over what the smartphone camera sees and is shown on the

device's display.

To spur the market, Apple has come out with augmented reality software development
tools cal led ARKit for the iPhone. Google has followed suit with ARCore for Android

sma rtphones.

Adoption Stil| Lovv

Still, PricewaterhouseCoopers recently published survey data indicating that AR
adoption among enterprises is relatively low at 10%. But 24% of enterprises report

interest in investing in AR over the next three years.

By industrial market, automotive shows the most AR interest with 18% reporting
investment in the technology today, and 31% planning over the next three years.
Health care is another industry interested in AR glasses Auto industry apps include
AR-guided assembly and maintenance while health care is using AR for graphica|

overlays in su rgery.

https:riviiiiiiiiii_irivestcii-s.comi'newe.-‘iec:hi'ici|ogylar-glasses-comirig-socin-ii:i-s-fa-:;e-near-you.r 3£6

Case 1:19-cv-OO689-NRB Document 35-12 Fiied 04/22/19 Page 55 of 65

411 4!2019 AR G|asses: Augmented Reality Coming Soon To A Face Near You | Stock News & Stock Markei Analysis - lBD

l\/lost ofthe current AR headset makers, including Daqri, Meta, ODG and Vuzix (VUZ|),
are focused on enterprise markets because the hardware is expensive, as are the
software and services, |DC analyst Tom l\/iainelli said.

"They can see a clear path forward because companies will pay for this," he told lBD.

Augmented reality was a hot topic of discussion at the CES consumer electronics
show, which ran Jan. 9-12 in i_as Vegas. Companies like Vuzix, ThirdEye Gen, Skui|y
Technologies and Soios Smart Glasses exhibited AR products at the massive trade

show.

One company not at CES was closely watched startup Magic Leap. in December, it
previewed its long-awaited AR smart giasses, called iViagic Leap One. it expects to
begin sellingthe hardware later this year, but hasn‘t announced pricing or a release

date.

Research firm ARtillry intelligence predicts that the enterprise market for AR will
mushroom from $829 million in 2016 to $47.7 billion in 2021. it sees the consumer AR
market surging from $975 million in 2016 to $15.3 billion in 2021.

The enterprise AR market will be fueled by headsets capable of ali-day use with a
quantifiable return on investment,ARtil|ry analyst Mike Boland said. He adds
consumer AR will be driven by sma rtphone applications in the near term, then the
rumored 2020 launch of Apple's smart glasses could shift the story to headsets.

There will be 505 million AR-compatib|e smartphones by the end of 2017 and 4.2
billion by 2020, ARtillry predicts AR apps will help seed the market for the eventual
introduction of smart glasses

'Tvveener Tech'

50me useful AR apps for smartphones have emerged such as software for visualizing
how furniture would look in your room before you buy it, lDC's Mainelii said.

Stiii, AR on smartphones is a "tweener tech," he said. "it's not optimum, but it will prove
the use case."

hltps:!i\.vww_investors.commewsiiechno|ogyiar-g|asses-coming-s oon-to-a-facs-naar-youf 416

Case 1:19-cv-OO689-NRB Document 35-12 Filed 04/22/19 Page 56 of 65

4f‘i 4i’2019 AR G|asses: Augmerited Reality Oornirig Soori `|`0 A Face Near Yoi.i | Stook News 8. Stock Market Ana|ysis ~ |BD

Apple CEO Tim Cook told a U.K. newspaper in October that he doesn't think the
technology for AR glasses is ready yet. For instance, the field of view for the displays
isn‘t big enough or of good enough quality, he said.

By putting AR capabilities into the iPhone, Apple has created a large addressab|e
market for software developers today, Cook says.

"AR is going to change the way we use technology forever,” Cook said on a Nov. 3
conference call with Wa|l Street analysts. "We're already seeing things that will
transform the way you work, play, connect and |earn."

For example, AR apps for education let students interact with virtual 3D models of the
human body and solar system, he said. ln addition to field of view, other challenges for
consumer AR glasses include styling, battery life and the user interface.

|n work settings, people aren't concerned about what AR glasses look like as long as
they help them do their job better, Maine|li said. Commercia| users also don‘t mind
hooking their headsets up to an external battery pack or even a notebook computer,

he said.

"Sty|e is a big issue," Bo|and told IBD. "When you are asking someone to put something
on their face, it's a large barrier to cross. AR glasses aren't there yet in terms of being
small enough and sleek enough."

Goog|e's Difficu|ties

Google experienced significant pushback several years ago when it introduced its
Google G|ass wearab|e heads-up display. The complaint was that Google Glass made

people look like cyborgs.

Apple probably will spend the most time on the user interface, which could include
voice commands, gestures and wireless hand controllers, Mainel|i said.

The first iterations of App|e's AR glasses likely would be sold as periphera|s to the
iPhone. The glasses would offload processing and cellular connectivity to the iPhone
to conserve battery life on the glasses and allow for smaller, lighter fra mes, l\/|aine||i

said.

https:!!wi»vw.investors.cominews.-‘techno |ogyi'ar-g la sses-comirig-soon~to-a~lace-near-yoi.i.-‘ 516

Case 1:19-cv-OO689-NRB Document 35-12 Filed 04/22/19 Page 57 of 65

4}14.’2019 AR G|asses: Augmented Raality Comlng Soor\ To A Face Near Yoi.l | Stock News & Slock Markel Ar'ialysis - lBD

lDC predicts that shipments of AR headsets will reach 24.6 million units in 2021, up
from a mere 162,000 units in 2016. in 2021, 83% of AR headsets will be for
commercial applications with the rest for consumer use, it said.

Enterprise customers are interested in devices that can save them time and money,
ODG's Jameson said.

The application getting the most traction now is telepresence, he said. ln this
application, a worker in the field live-streams video from a camera built into the AR
glasses to a remote expert who can help identify and solve problems with equipment
The expert can guide the worker verbally and by using visua|s put in the worker's field

of view.

Another major enterprise application of AR glasses is assistance A worker with a pair
ofAR glasses can identify a piece of equipment using a bar code or wireless beacon
and call up maintenance checklists and step-by-step repair instructions and videos.

When AR glasses make the leap to the consumer market, it is doubtful that people will
wear them all the time, Jameson said.

"What we're likely to see in the consumer market in the beginning are very purposeful
use cases," he said. That includes the commuter privacy example as well as cyclists who
want hands-free turn-by-turn directions and other information about what's around

them1 such as coffee shops, restaurants and AT|\/ls, he added.

"Certainly this is going to be a major category in the next three to five years from a
consumer perspective," Jameson said.

RELATED:

Apple Readying Augmented-Reaiity Glasses For 2020 Launch: Report

App|e Kicks Off Augmented-Rea|ity Era With New iPhones

https:iiwww_investors .comfnewsltei:hno|ogyiar-g la sses»comirig-soon-to-a-face-near-youl E.FE

Case 1:19-cv-OO689-NRB Document 35-12 Filed 04/22/19 Page 58 of 65

4=‘17»'2019 CaSe 12 19-CVP©@@@@WNRBF GU@Q§LWW@MYME_@“ ®H€@€(DN|SZ@VH!@JESPG@QSE®WB@»B

INVESTOR’S BUSINESSDAILY®

New to lnvestors.com? Start here!

CL|CK

Augmented Reality Glasses Still 2-3
Years From Consumer l\/larket

0 @ ssa

PATRICK SEI'|Z 1{29!20 18

l \ ugmented reality will be a bigger deal than virtual reality eventually, but not
for at least another eight years, according to Goldman Sachs.

in a new report, the investment bank said it sees augmented reality hardware and
software sales rising to $48.2 billion in 2025 from $2.4 billion in 2018. Meanwhile,
virtual reality hardware and software spending is forecast to reach $59.1 billion in
2025, up from $8 billion this year.

"While the current revenue opportunity represented by VR is several factors larger
than that of AR, we expect that AR will ultimately become a larger market than \/R
given the potential ofthe technology to impact a broad spectrum of end markets,
particularly both in the enterprise and consumer settings," Goldman Sachs said in a
report to cl ients, titled " Extended Reality."

htips:mev.lrivestors.oomlnewsftechnology.l‘ollck)'augmented-reality-glasses-sti'll-2-3-years-from-i:orisumer-marketi *l,l‘l 0

elmore Case 1:19-CV#O$65696N&B' oBeeMHimer-itr%e&r&n a%HedidBaiéB@im&iesBa@s@&soia&B
Key players in the mobile augmented reality market today include Alphabet's

(GOOGL) Google, Apple (AAPL), Snap (SNAP) and Facebook (FB). Goog|e and Apple
are adding augmented reality capabilities to their smartphone platforms, while Snap
and Facebook are creating AR software applications

Augmented reality overlays digital|y created content onto a user's real-world
environment either using special eyeglasses or a smartphone's display and camera. By
contrast, virtual reality headsets block out the real world with digital imagery and

sound to simulate being somewhere else.

Companies making augmented reality headsets today are focused on enterprise
applications for their devices. Those companies include Daqri, l\/lagic Leap, Meta, ODG
and Vuzix (VUZ|). Alphabet is participating iri the market with an enterprise version of
its Goog|e Glass headset and Microsoft (MSFT) is developing its HoloLens headset.

lBD'S TAKE: `l'o find stocks for your Watch list, check out the screener tools at
Market$mith. You can filter recent breakouts, stocks hitting new highs, tight trading

action and more.

"To date, shipped units of AR glasses have largely been sold to developers, rather than
consumers, given the nascent state of the ecosystem," Goldman Sachs said. lt noted
that enterprise adoption has been happening at a "gradual pace."

Trimble (TRM B) is another company developing AR applications for engineering and
industrial customers lt has partnered with AR headset makers Microsoft, Daqri, Meta

and others.

Consumer AR glasses are years from hitting the market because of technological
limitations of the displays, processors and batteries required for a small headset.

"AR glasses are more likely to be 4-5 years out for App|e with others moving to deliver
consumer attainable products in 2-3 years," Goidman Sachs said.

https:irwww.investorsicominewsi‘ieoh no|ogyfolick.ia ugmented-reality-g|asses-stil|-2-3-years-fiorn-consumer-marlteti 2!10

4,'17:2019 Case 1:19-cv1@OMQe|NBB» saleecmmemr%e&rzm d%HeidiéDiiliéB@iili®vesBagaas€iascda®,B
Bloomberg reported in November that Apple was targeting a 2020 release date for its

first set of AR glasses

Goldman Sachs thinks a release in 2022 or 2023 is more likely for Apple's
smartglasses.

RELATED:
AR Glasses: Coming Soon To A Face Near You

Augmenteci Reality To Get Bigger Stage At CES 2018

Cloud Computing: Find Top Cloud
Stocks And Track industry Trends
0 . @ a

IBDSTAFF 10:21 AM ET

C loud computing offers investors a wide range of opportunities that span
internet infrastructure, as well as consumer and business services delivered via fast

connections to the web. The industry leaders and top cloud stocks cover a similarly
wide range, from Amazon.com (AMZN) and Google parent Alphabet (GOOGL) to
Microsoft (MSFT), Alibaba (BABA) and Oracle (ORCL).

b

htipszii'www.investors.oominews!ieoh no|ogyioliczki'a ugmented-realiiy-glasses-slil|-Z-B-years-from-oorisumer-markell 3110

4i17i2019 CaSe 1:19-CV#O§3&@96|NHB GBecsuBfmeiat/%e&r§lm d%ilaiilidbiiiiéi']@i'lll®vesi?a®s@éssj?lai&$

To visualize the internet cloud, think of warehouse-sized data centers packed with
computer servers and data storage systems Then think of the cloud supply chain.

Companies such as intel (lNTC), artificial intelligence (Al) leader Nvidia (NVDA) and
Micron Technology (MU) sell chips built into servers. Fiber-optic device makers sell
parts for high-speed communications networks Seagate Technology sells solid-state
data storage systems Arista Networks (AN ET) and Cisco Systems (CSCO) sell
specialized network switches and routers that make the cloud superfast.

 

UNLOCK lBD 50 TODAY!

lBD's flagship screen of leading growth stocks gives you 50 companies showing strong relative
price strength and top-notch fu nda mentals.

 

 

 

 

Cloud Computing And Top Cloud Stocks

htlps:!Mww.investor'a.conv'newsitechnoiogyio|iok!augmenied-rea|ity-glasses~stil|-2-3~years»from-oonsunier-rnar|<eti 4110

4ii?izois Case 1:19-cv»@@609ei|n£&3; elaie&aiiilent\@ée ter cEiieanli/aid@{ii.i?ve£eeges$&m£§

 

 

56 Stocks To invest in Span Chipmaker
Quaicomm, Xilinx, Corning, Verizon

What SG stocks will get an early boost? Look for management commentary
on company earnings calls regarding traction. Telecom companies are in the
early stages of building out SG networks Some SG... Read More

Softwa re Stocks To Buy And Watch;
Valuations Of SaaS Companies Soar

Software stocks jumped in the first quarter of 2019, repeating a pattern
from the prior two years According to UBS, the "average software stock" is
up 146% since the beginning of 2017. That... Read More

Netflix Dominates Stock l\/larket News
Ahead Of Quarterly Results

The Nasdaq composite outper'formed in afternoon trading `l`uesday, helped
by a rally in semiconductor stocks in other stock market news today,
Netflix stock was in rally mode ahead of its earnings report... Read More

When To Sell Growth Stocks: is lt Time To
Dump This Hot Software Stock?

is it time to bag gains in Veeva Systems? Based on lBD's collection of key
sell rules for growth stocks, one can justifiably answer both yes and no to
the question for... Read More

Netfl ix Leads The Way As Earnings Season
Kicks into Gear: Action Plan

Here's your investing Action Plan for Tuesday: what you need to know as an
investor for the coming day. A host of top stocks are reporting as earnings
season shifts into top... Read More

View More Cloud Computing Articles

htips;iiwww.inveators.oominewsileoh no|ogyi'o|icki‘a ugmented-reality-g|asses-sti|l-Z-quears-from-consumer~markeli 5110

4117;2019 CaSe 1:19-CV¢G)§)&BQ¢|NE§B¢ camean E.Bm cE>iiediMi¢.§-i@{ 119¢@£&@566|99:5£,5
Cloud Computing Services

The biggest buyers of data center infrastructure are Amazon Web Services,
Microsoft's Azure and Alphabet's Google, as well as consumer-facing companies like
Apple (AAPL) and Facebook (FB).

Cloud computing services are new growth engines for AWS, |Vlicrosoft and Goog|e.
Companies rent their powerful computers and software platforms to process business
workloads remotely via the web. Apple relies on cloud infrastructu re for its fast-
growing services business whisking music and other content to iPhones.

Companies like Saiesforce.com (CRM) that offer subscription-based software-as-a»
services (SaaS) arrived before the term cloud computing was coined. lVlany SaaS
companies are now working with AWS and other cloud vendors to reach new markets

Get instant access to more trading ideas exclusive stock lists and lBD proprietary ratings
for oniy $5.

YOU MAY ALSO L|KE:
Al News: Artificiai intelligence Trends And Top Al Stocks
FANG Stocks News: Facebook, Amazon, Netfiix, Google

Best Stocks To Buy And Watch

TECHNOLOGY

Biotech Stocks o Watch And
Pharma industry News

https:iinnvw.investors.comiriewsftech nologyi'c|ickfaugmented-rea|ily-g|asses-sti|l-2-3-years-from-oonsurner-ma rketi 6110

 

 

anders Case 1:19-cv#®6)6i69a|naii3y owemenua£s ter o%iiedi@iiiézeiiiaiesiae@s@&cri%
leo sTAFF - sons AM ET

0 ne minute Dow Jones industrial average component Merck (MR|() might be
doing battle with fellow drugmaker Bristol-|Viyers Squibb (BMY) over drugs that can
wa rd off cancer.

The next, biotech giants like Amgen (AMGN) and Sanofi (SNY) are tussling in court
over the fate of choiesteroi-busting drugs Meanwhiie, a company like Giiead Sciences
(GlLD) might be raked over the coals in Congress for charging $1,000 a day to treat
hepatitis

it's a brave - and contentious - new world for pharmaceutical and biotechnoiogy
companies lt's a realm where science is trying to develop landmark medicines that
cure ca ncer, hepatitis and other life-threatening illnesses

Aii the while it does a delicate dance with Waii Street and regulators - balancing
public health issues with the demands of shareholders investors will find it tricky to
navigate the sector, as companies can rise and fall at the drop of a hat.

https;iiwww.investors.cominewsiieohno|ogy!c:|iokiaugmented-rea|ity-g|asses-still-2-3-years-from-oonsumer-marketi 7!10

